



Execution Version 11-16-15


FOURTH AMENDMENT TO LEASE




1.
PARTIES



1.1
THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment” or “Agreement”) is made
effective the 1st day of December, 2015 (“Effective Date”) and is between
MACK-CALI HOLMDEL L.L.C., a Delaware limited liability company (“Lessor”) whose
address is c/o Mack-Cali Realty Corporation, 343 Thornall Street, P.O. Box 7817,
Edison, New Jersey 08818-7817 and VONAGE AMERICA INC., a Delaware corporation
(“Lessee”), whose address is 23 Main Street, Holmdel, New Jersey 07733.



2.
STATEMENT OF FACTS



2.1
Lessor’s predecessor in interest, 23 Main Street Holmdel Associates LLC, and
Lessee’s predecessor in interest, Vonage USA Inc., entered into a Lease dated
March 24, 2005 (“Original Lease”), as amended by Commencement Date Agreement
dated June 3, 2005, and Lessor and Vonage USA Inc. entered into a First
Amendment to Lease dated September 27, 2005 (“First Amendment”), and Lessor and
Lessee entered into a Second Amendment to Lease dated April 7, 2006 (“Second
Amendment”) and a Third Amendment to Lease dated November 1, 2006 (“Third
Amendment”) (the Original Lease, First Amendment, Second Amendment and Third
Amendment are collectively, the “Lease”) setting forth the terms of occupancy by
Lessee of approximately 350,000 gross rentable square feet consisting of all of
the “Initial Premises” and “Additional Premises” located in the entire building
(hereinafter collectively the “Building”), together with all parking areas,
private streets and roadways, helipad, landscaping and all exterior space
located at 23 Main Street, Holmdel, New Jersey 07733 (hereinafter collectively
the “Premises”), the Site Plan reflecting the location of the space in the
Building is more particularly described on Exhibit A attached hereto and
incorporated herein; and

2.2    The Term of the Lease expires on August 31, 2017 (“Original Expiration
Date”); and


2.3
Lessee desires to extend the term of the Lease for a period of seventy-four
months to commence September 1, 2017 and continue through October 31, 2023; and



2.4
The parties desire to amend certain terms of the Lease as set forth below.



3.
AGREEMENT



NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee agree as
follows:


3.1
The above recitals are incorporated herein by reference.



3.2
All capitalized and non-capitalized terms used in this Agreement which are not
separately defined herein but are defined in the Lease shall have the meaning
given to any such term in the Lease.


1
EXECUTION

--------------------------------------------------------------------------------





3.3
The extension term shall be for a period commencing on September 1, 2017 and
expiring at 11:59 p.m. on October 31, 2023 (“Extension Term”) and Paragraphs 6
and 15 of the Preamble to the Original Lease shall be deemed amended accordingly
(references to the word “Term” as used herein shall mean the initial Term of the
Lease and shall also refer to the “Extension Term” as described in this
Agreement, except for the provisions of Section 3.5 herein, which section shall
take effect only upon the commencement of the Extension Term).



3.4
a.    Lessor hereby leases to Lessee and Lessee hereby accepts from Lessor the
Premises in its “AS-IS” condition for the Term and Extension Term under the
terms and conditions set forth herein, except for Lessor’s obligations that are
specified in the Original Lease, including, but not limited to, those
obligations of Lessor provided in Articles 5, 20, 22, and 33 of the Original
Lease, as amended by Section 3.4 of the Third Amendment, and except for the
Lessor Renovation Obligations and reimbursements of the Helipad Renovations all
as described herein. Lessor shall have no obligation to perform any tenant
improvement work or provide a tenant improvement allowance, except as set forth
in Exhibit B attached hereto and incorporated herein, as well as in Section 3.4.
(b) and (c) herein, as further evidenced by Exhibits C, C-1 and C-2 attached
hereto and incorporated herein. Lessee shall, at its sole cost and expense,
except as otherwise provided for in Paragraph 4 of Exhibit B attached hereto and
made part hereof, perform any necessary tenant improvement work in the Premises
in accordance with Exhibit B.

    
b.    Lessor shall, at its sole cost and expense, (i) repair, replace and
resurface all parking lots, driveways, roadways, asphalt sidewalks, paved areas
and curbs located on the Premises, whether or not identified on Exhibit A
attached hereto and made a part hereof; (ii) repair and resurface the basketball
court and tennis court; (iii) reseal exterior windows and exterior doors, after
initial inspection to determine which exterior doors and windows are not
currently water tight, to provide that the Building is free from water leakage;
and (iv) replace the roof of the Building on pods A, B and C, all of which shall
be conducted in accordance with Exhibit C attached hereto and made part hereof
(collectively, the “Lessor Renovation Obligations”). Lessor shall complete such
repairs, replacement and repaving items described in Section 3.4 (b)(i) and (ii)
no later than October 31, 2016, however, Lessor shall endeavor to complete such
items listed in Section 3.4 (b)(i), and (ii) no later than July 31, 2016. Lessor
shall use reasonable efforts to complete the roof replacement described in this
Section 3.4(b)(iv) no later than May 31, 2016, and shall complete the roof
replacement described in this Section 3.4(b) (iv) no later than July 31, 2016,
unless such time frame is extended by the parties. Lessor shall use reasonable
efforts to complete the resealing items described in Section 3.4 (b)(iii) no
later than December 31, 2015, and shall complete such resealing items not later
than January 31, 2016, unless such time frame is extended by the parties.
Nothing herein shall negate Lessee’s obligations to assume the actual and
reasonable cost of all of the repair and maintenance obligations to the
Property, Building or Premises pursuant to Articles 4 and 5 of the Original
Lease, as amended, except for the Lessor Renovation Obligations, which are
solely the responsibility and cost of Lessor, and reimbursement of the Helipad
Renovations referenced below, which are solely the cost of Lessor. Lessor’s
expenses and costs for the Lessor Renovation Obligations shall be solely borne
by Lessor and shall not be passed onto to Lessee as a CAM charge or as
Additional Rent.


Lessor shall continue to provide Lessee with an “adequately-performing roof
system,” which shall mean a watertight roof that does not leak, for all Pods of
the Building during the Term and the Extension Term of the Lease.



2
EXECUTION

--------------------------------------------------------------------------------



The roof for Pod D was previously replaced in 2014, and Lessor shall continue to
enforce all materials, manufacturers’ or installation warranties/guaranties of
the work installed relating to the replaced roof for Pod D.


If any portion of the roof at any time during the remaining Term or Extension
Term of the Lease leaks or is otherwise not watertight, and if such leak or
watertight condition is caused by a defect in materials and such leak or
condition was not caused by the actions of Lessee, then Lessor shall enforce the
manufacturer’s warranty with respect to same, but Lessor shall have no
obligation to incur any cost with respect to any such leak or condition. If such
leak or watertight condition occurs on any portion of the roof at any time
during the remainder of the Term or Extension Term, such leak or watertight
condition is caused by a defect in the installation of the roof, and such leak
or watertight condition was not caused by the actions of Lessee, then Lessor
warrants to repair such roof installation defect at Lessor’s sole cost, which
cost of repair shall not be passed to Lessee.


Notwithstanding anything contained in the contrary to the Lease, Lessor shall be
responsible for any repairs and maintenance to the roof of the entire Building.
Lessee shall reimburse Lessor for any applicable costs incurred in connection
with such repairs (but reimbursement shall not apply to costs incurred that are
otherwise covered by the manufacturer’s warranty with respect to material
defects, Lessor’s warranty with respect to installation defects and any
warranties in connection with the Pod D roof replacement) and maintenance within
thirty (30) days of Lessee’s receipt of Lessor’s invoice evidencing the cost of
such repairs and maintenance. For those repairs to the roof that require
reimbursement by Lessee as described in this paragraph, prior to commencement of
such repairs Lessor shall notify Lessee of such needed repair and shall provide
Lessee copies of the proposed budget, scope of work and proposed contractors,
and such bids and scope of work shall be commercially reasonable and customary
for such specified roof repairs for commercial buildings in Monmouth County, New
Jersey; provided however, that in the event of an emergency Lessor shall
commence repairs immediately without any obligation to be in compliance of this
sentence.


Any costs incurred by Lessor in enforcing any warranties/guaranties of Lessor
Renovation Obligations (other than those pertaining to the roof) shall be deemed
a capital expense that is solely the obligation of Lessor and shall not be
passed onto Lessee as a CAM charge or Additional Rent.


c.    In addition, Lessor has agreed to repair, repave and resurface the helipad
on the Premises (“Helipad Renovations”), but because of impending anticipated
inclement weather, the parties have agreed that Lessee will undertake the
Helipad Renovations after the Effective Date of this Fourth Amendment. Lessor
shall reimburse Lessee’s costs expended with respect to the Helipad Renovations
upon completion, in an amount not to exceed $84,442.50. Lessee has delivered to
Lessor an estimate of such Helipad Renovations, and Lessor has pre-approved such
estimate, which is $75,500.00 for resurfacing, repaving and repairing of the
helipad, together with an additional estimate of $6,000.00 for obtaining of
permits, certifications and approvals from the FAA and other governmental
agencies, together with an estimate for stenciling and markings required by FAA
of $2,942.50, for a combined estimate of $84,442.50. In no event shall Lessor’s
obligation to reimburse Lessee for such Helipad Renovations exceed $84,442.50.
Upon completion of the Helipad Renovations, Lessee shall submit the final paid
invoices for reimbursement, which Lessor shall make to Lessee within fifteen
(15) business days from receipt of final invoices. The reimbursement by Lessor
to Lessee of the Helipad Renovations are solely an expense of Lessor and shall
not be passed to Lessee as a CAM charge or as Additional Rent.



3
EXECUTION

--------------------------------------------------------------------------------



d.    Lessor Renovation Obligations and the Helipad Obligations shall
specifically not apply to the description of Work to be conducted by Lessee as
specifically set forth on Exhibit B herein. The Lessor Renovation Obligations,
the reimbursement to Lessee of the cost of the Helipad Obligations, are a
material inducement to Lessee to enter into this Fourth Amendment. Lessor agrees
to enforce any construction, manufacturers or installation warranties/guaranties
of the work installed relating to the Lessor Renovation Obligations as provided
above.


e.    Section 5 (a) of the Original Lease, as amended by Paragraph 3.4 of the
Third Amendment to Lease, shall hereinafter be further amended by deleting the
following sentence in its entirety:


“Notwithstanding the foregoing, Lessee’s share of the cost of capital
expenditures with respect to the roof only shall not exceed in the aggregate
$350,000.00.”
    
3.5
As of September 1, 2017, the following shall be effective:



a.
Lessor shall lease to Lessee and Lessee shall accept from Lessor the Premises as
shown on Exhibit A attached hereto and made part hereof.



b.
Lessee shall pay Lessor Fixed Basic Rent as follows and the Lease shall be
deemed amended accordingly:



Term
Annual Rate
Monthly Installments
Annual Per Sq. Ft. Rate
September 1, 2017 – August 31, 2018
$4,637,500.00
$386,458.33
$13.25
September 1, 2018 – August 31, 2019
$4,732,000.00
$394,333.33
$13.52
September 1, 2019 – August 31, 2020
$4,826,500.00
$402,208.33
$13.79
September 1, 2020 – August 31, 2021
$4,924,500.00
$410,375.00
$14.07
September 1, 2021 – August 31, 2022
$5,022,500.00
$418,541.67
$14.35
September 1, 2022 – October 31, 2023
$5,978,000.00
$427,000.00
$14.64





c.
As of the Effective Date of this Agreement and continuing throughout the Term
and the Extension Term, Lessee shall continue to pay the cost of electricity in
accordance with Article 22 Building Standard Office Electrical Service of the
Original Lease.



d.
As of the Effective Date of this Agreement and continuing throughout the Term
and the Extension Term, Lessee shall pay continue to pay Lessor Additional Rent
pursuant to Article 23 Additional Rent of the Original Lease.



e.
As of the Effective Date of this Agreement, Parking Spaces available to Lessee
shall be equal to Lessee’s Percentage of the number of parking spaces at the
Property and Paragraph 10 of the Preamble to the Original Lease shall be deemed
amended accordingly. The parties expressly acknowledge that one hundred percent
(100%) of the parking spaces are available for use by Lessee.


4
EXECUTION

--------------------------------------------------------------------------------





3.6
Article 54 of the Original Lease (Renewal Options) shall remain in full force
and effect and “Expiration Date of the initial Term” shall hereinafter be deemed
to be October 31, 2023.



3.7
Article 53 of the Original Lease (Purchase Contingency) shall be deleted in its
entirety and shall hereinafter be deemed null and void of no further force and
effect.



3.8
Without limiting any other provision of this Lease, Lessee shall have the
exclusive right to install such supplemental HVAC equipment, satellite dishes,
antennas and supporting equipment (collectively, the “Rooftop Equipment”) as
Lessee shall reasonably require at no Additional Rent Charge. The installation,
height and diameter of such equipment (including necessary connection to the
Premises) for use by Lessee, shall be subject to Lessor’s prior consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Any such
facilities shall be installed in accordance with all applicable laws and
building codes. The Rooftop Equipment shall be screened to Lessor’s reasonable
satisfaction. If Lessee shall remove such facilities at the expiration or
earlier termination of the Lease, then Lessee shall repair any damage to the
roof caused by such removal. Lessee shall have no obligation to remove any
standard office supplemental HVAC equipment, satellite dishes or supporting
equipment, provided such supplemental equipment, satellite dishes and/or
supporting equipment are in good working order. Prior to making any
installations on the roof of the Building, Lessee shall use a roofing contractor
for all work to be performed by Lessee on the roof of the Building approved by
Lessor, which approval shall not be unreasonably withheld.



Lessee shall furnish detailed plans and specifications for the Rooftop Equipment
(or any modifications thereof) to Lessor for its approval. The parties agree
that Lessee’s use of the rooftop of the Building is an exclusive use and Lessor
may not permit the use of any portion of the roof to any other person for any
use including installation of other Rooftop Equipment and support equipment
without the prior written consent of Lessee, which may be withheld in its sole
discretion. Lessee shall secure and keep in full force and effect, from and
after the time Lessee begins construction and installation of the Rooftop
Equipment, such supplementary insurance with respect to the Rooftop Equipment as
Lessor may reasonably require, provided that the same shall not be in excess of
that which would customarily be required from time to time by lessors of
buildings of similar class and character in Monmouth County, New Jersey with
respect to similar installations.


In connection with the installation, maintenance and operation of the Rooftop
Equipment Lessee, at Lessee’s sole cost and expense, shall comply with all legal
requirements and shall procure, maintain and pay for all permits required
therefor, and Lessor makes no warranties whatsoever as to the permissibility of
a Rooftop Equipment under applicable legal requirements or the suitability of
the roof of the Building for the installation thereof. If Lessor’s structural
engineer deems it advisable that there be structural reinforcement of the roof
in connection with the installation of the Rooftop Equipment, Lessor shall
perform same at Lessee’s cost and expense and Lessee shall not perform any such
installation prior to the completion of any such structural reinforcement. The
installation of the Rooftop Equipment shall be subject to the provisions of
Articles 5 and 6 of the Original Lease applicable to alterations and
installations. For the purpose of installing, servicing or repairing the Rooftop
Equipment, Lessee shall have access to the rooftop of the Building. Lessee shall
pay for all electrical service required for Lessee’s use of the Rooftop
Equipment, in accordance with the provision set forth in Article 22 of the
Original Lease.

5
EXECUTION

--------------------------------------------------------------------------------





Lessee, at its sole cost and expense, shall promptly repair any and all damage
to the rooftop or to any other part of the Building caused by the installation,
maintenance and repair, operation or removal of the Rooftop Equipment. Lessee
shall be responsible for all costs and expense for repairs of the roof which
result from Lessee’s use of the roof for the construction, installation,
maintenance, repair, operation and use of the Rooftop Equipment. All
installations made by Lessee on the rooftop or in any other part of the Building
pursuant to the provisions of this Section 3.8 shall be at the sole risk of
Lessee, and neither Lessor, nor any agent or employee of Lessor, shall be
responsible or liable for any injury or damage to, or arising out of, the
Rooftop Equipment. Lessee’s indemnity under Article 33 of the Original Lease
shall apply with respect to the installation, maintenance, operations, presence
or removal of the Rooftop Equipment by Lessee.


Upon the expiration of the Term as extended by the Extension Term, the Rooftop
Equipment that requires Lessee’s removal shall be removed by Lessee at its sole
cost and expense, and Lessee shall repair any damage to the rooftop or any other
portions of the Building to substantially their condition immediately prior to
Lessee’s installation of the Rooftop Equipment (ordinary wear and tear
excepted).


The rights granted in this Section 3.8 are given in connection with, and as part
of the rights created under the Lease and are not separately transferable or
assignable.


If the installation of the Rooftop Equipment or act or omission relating thereto
should revoke, negate or in any manner impair or limit any roof warranty or
guaranty obtained by Lessor, then Lessee shall reimburse Lessor for any loss or
damage sustained or costs or expenses incurred by Lessor as a result of such
impairment or limitation.


3.9
This Agreement is expressly conditioned upon Lessor receiving the written
consent and approval of Lessor’s mortgagee to the terms and provisions of this
Agreement (subject to no condition that is objectionable to Lessor, in its sole
discretion) not later than thirty (30) days after execution of this Agreement by
Lessee, and delivery to Lessor (“Lessor Mortgagee Consent”). Should said Lessor
Mortgagee Consent not be received within the aforesaid time period (the
“Mortgagee Consent Period”), this Agreement shall be deemed null and void and of
no further force or effect and the Lease shall otherwise remain in full force
and effect, provided, however, if Lessor’s mortgagee conditions its consent on a
restructuring or modification of this Agreement, the parties shall make a good
faith effort to restructure the terms of this Agreement to address the
mortgagee’s concerns. If the parties fail to so restructure this Agreement in a
manner mutually acceptable to each party in its sole discretion, within thirty
(30) days after the expiration of the Mortgagee Consent Period, then Lessor or
Lessee may, at either party’s option, cancel this Agreement and thereafter the
parties shall have no further obligations to each other with respect to this
Agreement and the Lease shall otherwise remain in full force and effect. If
Lessor’s mortgagee places material conditions upon its consent that, (i)
increase Lessee’s obligations or liabilities under the Lease or diminish Lessee’
rights under the Lease; or (ii) increase Lessor’s obligations or liabilities
under the loan documents encumbering the Premises, then this Agreement may be
cancelled as described in the above sentence. Lessor’s Mortgagee Consent shall
include confirmation that the terms of this Fourth Amendment shall be deemed to
be included within the “lease” that is the subject of any Subordination,
Non-Disturbance and Attornment Agreements (“SNDA”) between Lessor’s mortgagee
and Lessee. Attached hereto as Exhibit F and incorporated herein is a full and
complete copy of the currently existing SNDA.




6
EXECUTION

--------------------------------------------------------------------------------



3.10
Article 30 (c) of the Original Lease shall be amended by deleting the last
sentence beginning with “Any” and ending with “Premises,” in its entirety and
substituting the following in place thereof:



“Any insurance carried by Lessor shall be in excess of and will not contribute
with the insurance carried by Lessee for injuries or damage arising out of the
Premises.”


3.11
Schedule 1 of the Third Amendment to Lease providing for management fees shall
be deleted in its entirety and Exhibit E attached hereto and made part hereof
shall be substituted in place thereof. If the term of this Lease shall be
extended by Lessee’s exercise of its renewal option or otherwise, then the
management fees during such extended term commencing November 1, 2023 shall be
one and one-half percent (1.5%) multiplied by the sum of the following: (i)
Fixed Basic Rent; (ii) operating expenses, including utilities, real estate
taxes and insurance costs with respect to the Premises; provided, however, that
the base building utility cost shall be deemed $1.00 per rentable square foot of
the Premises per annum. If Lessor reasonably believes that the base building
utility costs exceeds $1.00 per rentable square foot per annum, then Lessor
shall cause a survey to be performed by an independent engineer to determine the
base building utility cost. If the survey determines that the base building
utility cost exceeds $1.00 per rentable square foot per annum, then Lessee shall
pay a management fee based upon such determination and Lessee shall pay the cost
of the survey. If the survey determines that the base building utility cost does
not exceed $1.00 per rentable square foot per annum, then there shall be no
adjustment to the management fee and Lessor shall pay the cost of the survey.



3.12
Lessee represents to Lessor that Lessee has not dealt with any broker in
connection with this Agreement and that no broker brought about this
transaction, except for Cushman and Wakefield of New Jersey, Inc., which is
Lessee’s broker (“Lessee’s Broker”). Lessee agrees to indemnify and hold Lessor
harmless from any and all claims of any other broker other than Lessee’s Broker
arising out of or in connection with negotiations of, or entering into of, this
Agreement. Likewise, Lessor represents to Lessee that Lessor has not dealt with
any broker in connection with this Agreement and that no broker brought about
this transaction. Lessor agrees to indemnify and hold Lessee harmless from any
and all claims of any other broker, including Lessee’s Broker, arising out of or
in connection with negotiations of, or entering into of, this Agreement. Lessee
shall not be responsible for any brokerage commissions for this Agreement.
Lessor and Lessee’s Broker have entered into a separate commission agreement



3.13
Lessee and Lessor each agree not to disclose the terms, covenants, conditions or
other facts with respect to the Lease as amended by this Agreement, including
the Fixed Basic Rent and Additional Rent, to any person, corporation,
partnership, association, newspaper, periodical or other entity, except to each
party’s own respective accountants, attorneys, lenders, banks, financial
advisers, officers, affiliates, board members and directors, regulatory
officials and in required governmental regulatory filings, and any sublessees or
assigns of the Lease (who shall also be required to keep the terms of this
Agreement confidential) or as required by law; however, either party may
disclose the terms or existence of the Lease as amended by this Agreement as
required under United States securities regulations, including, but not limited
to, those filings required in connection with compliance with SEC regulations
including 8-K and 10-K filings, in furtherance of a proposed financing, or in
furtherance of a proposed acquisition, or a proposed merger, or a proposed sale
of all or substantially all of such Party’s assets as long as such disclosure is


7
EXECUTION

--------------------------------------------------------------------------------



made under a duty of confidentiality. This non-disclosure and confidentiality
agreement will be binding upon Lessee and Lessor without limitation as to time,
and a breach of this paragraph will constitute a breach under this Agreement and
the Lease. In addition, each party’s respective employees, contractors, etc.
shall keep any of the terms and conditions of this Agreement, including any
billing statements and/or any backup supporting those statements, confidential.


3.14
Each party hereby represents to the other party that (i) there currently exists
no default under the Lease either by Lessee or Lessor; (ii) Lessee is entitled
to no credit, free rent or other offset or abatement of the rents due under the
Lease; and (iii) to each party’s knowledge, there exists no offset, defense or
counterclaim to each party’s respective obligations under the Lease.



3.15
Except as expressly amended herein, the Lease, as amended, shall remain in full
force and effect as if the same had been set forth in full herein, and Lessor
and Lessee hereby ratify and confirm all of the terms and conditions thereof,
including, but not limited to, the remaining renewal option provided in Article
54 of the Original Lease. To the extent of any conflict between the terms of
this Fourth Amendment and the terms of the Original Lease with respect to the
scope of the matters covered in this Fourth Amendment, the terms of this Fourth
Amendment shall control.



3.16
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns. This Agreement shall be governed by the laws of the State of New
Jersey.



3.17
To the fullest extent allowed by applicable law, each party agrees that it will
not raise or assert as a defense to any obligation under the Lease or this
Agreement or make any claim that the Lease or this Agreement is invalid or
unenforceable due to any failure of this document to comply with ministerial
requirements including, but not limited to, requirements for corporate seals,
attestations, witnesses, notarizations, or other similar requirements, and each
party hereby waives the right to assert any such defense or make any claim of
invalidity or unenforceability due to any of the foregoing.



3.18
Notwithstanding anything contained in this Agreement or the Lease to the
contrary, the parties shall not be liable for special, indirect or punitive
damages arising out of the obligations of each party as set forth in the Lease
as amended.



3.19
Lessee has previously provided to Lessor information regarding a proposed
sublease of approximately 52,500 square feet of the Building known as Pod D-1
(“Proposed Sublease”), to a proposed subtenant known as Visiting Nurses
Association of Central Jersey (VNACJ) (“Proposed Subtenant”). The Proposed
Sublease includes a term from approximately December 1, 2015 to August 30, 2023.
Lessor hereby provides its initial, conditional consent to the Proposed
Subtenant, such initial consent being conditioned upon compliance with Article 8
of the Original Lease, excluding, however, the recapture rights described in
Article 8(a) of the Original Lease, which is discussed in Section 3.20 below.
Article 6(a) of the Original Lease shall be clarified to confirm that if Lessor
otherwise approves the Proposed Sublease, Lessee may alter the Premises by
constructing demising walls and doors to the proposed sublet premises, subject
to Lessor’s reasonable approval of the plans and specifications of such work.
Lessor shall not be responsible for the cost of such demising walls or doors
unless to the extent that those specific costs are included within the initial
Work described on Exhibit B and included within Lessor’s Allowance..




8
EXECUTION

--------------------------------------------------------------------------------



3.20
The second full paragraph of Article 8(a) of the Original Lease regarding
recapture rights is specifically waived solely as to the Proposed Sublease.
Recapture rights shall remain in effect for other potential subleases from time
to time throughout the remaining Term and the Extension Term of the Lease.



3.21
Article 55 of the Original Lease is clarified to provide that the parties have
approved any and all current signage located at the Premises as being allowed
under the terms of the Original Lease. Lessor further consents to Lessee’s
request that Lessee may add at Lessee’s option and expense, subject to Lessor’s
approval, which approval shall not be unreasonably withheld, an additional
exterior Building sign along Holmdel Road. Lessee, at its sole cost and expense,
shall be responsible for obtaining all permits and approvals required by public
authority with respect to such signage.



3.22
Lessor is currently holding on deposit Lessee’s Security Deposit in the amount
of TWO MILLION AND 00/100 DOLLARS ($2,000,000.00) in the form of a letter of
credit pursuant to Paragraph 13 of the Preamble to the Original Lease. Upon the
Effective Date, provided that Lessee is not otherwise in breach of the Lease as
the Effective Date, the current Security Deposit shall be reduced to ONE MILLION
FIVE HUNDRED THOUSAND AND 00/100THS DOLLARS ($1,500,000.00). The Security
Deposit evidenced by letter of credit shall then be reduced to ONE MILLION AND
00/100THS DOLLARS ($1,000,000.00) as of September 1, 2020, provided that Lessee
is not otherwise in breach of the Lease as of that date, and the adjusted
Security Deposit shall remain at ONE MILLION AND 00/100THS DOLLARS
($1,000,000.00) throughout the remaining Extension Term. The next-to-last
paragraph of Paragraph 13 to the Preamble of the Original Lease, which provides
for a complete release of the Security Deposit upon certain net worth and credit
rating benchmarks, is deleted as of the Effective Date of this Agreement.



This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single agreement.
Each party expressly agrees that if the signature of Lessor and/or Lessee on
this Agreement is not an original, but is a digital, mechanical or electronic
reproduction (such as, but not limited to, a photocopy, fax, e-mail, PDF, Adobe
image, JPEG, telegram, telex or telecopy), then such digital, mechanical or
electronic reproduction shall be as enforceable, valid and binding as, and the
legal equivalent to, an authentic and traditional ink-on-paper original wet
signature penned manually by its signatory. Each party represents and warrants
that it is duly authorized to enter into this Agreement and that the person(s)
executing this Agreement on behalf of said party is/are duly authorized by said
party. The “Effective Date” of this Agreement shall be the last date on which
the parties to this Agreement execute this Agreement and deliver a signed set of
this Agreement to the other party; subject, however, to the approval/consent by
Lessor’s mortgagee to this Agreement.




[SIGNATURE PAGE TO FOLLOW]

9
EXECUTION

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Lessor and Lessee have hereunto set their hands the date and
year first above written, and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Agreement.


LESSOR:                        LESSEE:


MACK-CALI HOLMDEL L.L.C.            VONAGE AMERICA INC.


By:    Mack-Cali Texas Property L.P., member


By:    Mack-Cali Sub XVII, Inc., its general
partner




By:    _/s/ Michael J. DeMarco _____            By:    _/s/ David Pearson
________
Michael J. DeMarco                David Pearson
President and Chief Operating Officer        Chief Financial Officer





10
EXECUTION

--------------------------------------------------------------------------------





Guarantor hereby confirms that the Guaranty of Lease executed in connection with
the Lease (as such Lease is amended by this Fourth Amendment to Lease) remains
in full force and effect.




GUARANTOR:


VONAGE HOLDINGS CORP.,
a Delaware corporation


By:    __/s/ David Pearson ____________________
David Pearson
Chief Financial Officer











11
EXECUTION

--------------------------------------------------------------------------------




EXHIBIT A
SITE PLAN


The Premises includes both the “Initial Premises” and the “Additional Premises”
provided on the attached, together with all parking lots, private roadways,
exterior and interior common areas, helipad and all other structures and
buildings located on the real property known as 23 Main Street, Holmdel, NJ
07733.

12







--------------------------------------------------------------------------------




[exasiteplan.jpg]

13







--------------------------------------------------------------------------------




EXHIBIT B


1.
Lessee may make the alterations required for Lessee’s use of the Premises
(hereinafter the “Work”), subject to the following:



a.
Lessee, at its sole cost and expense, shall prepare and submit to Lessor, for
Lessor’s and governmental approval, if required, the following descriptive
information, detailed architectural and engineering drawings and specifications
(hereinafter the “Plans”) for the Work. The Plans shall be as complete and
finished as required to completely describe the Work and shall include, but not
be limited to, the following:



i.
Demolition Plans depicting all existing conditions to be removed, abandoned or
cut patched.



ii.
Architectural floor plans depicting partition locations and types; door
location, size, and hardware types.



iii.
Structural plans, if required, depicting new structural components and their
connections to existing elements.



iv.
Electrical plans depicting all new and existing electrical wiring, devices,
fixtures and equipment.



v.
Mechanical plans depicting all new plumbing, piping, heating, ventilating, air
conditioning equipment, and duct work and its connections to existing elements.



vi.
Life Safety System plans depicting all new or altered alarm system fixtures,
devices, detectors and wiring within the Premises and their connection to
existing systems.



vii.
Coordinated reflected ceiling plan showing ceiling systems and materials and all
of the above items and their proximity to one another.



viii.
Intentionally deleted.



The Plans shall provide for all systems and construction components complying
with the requirements of all governmental authorities and insurance bodies
having jurisdiction over the Building.


b.
The Plans for the Work are subject to Lessor’s prior written approval, which
shall not be unreasonably withheld, provided, however, that Lessor may in any
event disapprove the Plans if such Plans do not contain all requirements in
Section 1.a above, or if said Plans are inconsistent with the terms of the Lease
or are not of materials similar to or of better quality currently used in the
Building. Lessor agrees to approve or disapprove the Plans within ten (10)
business days of receipt of same (the “Lessor’s Approval Period”). If Lessor
disapproves the Plans or any portion thereof, Lessor shall promptly notify
Lessee thereof and of the revisions which Lessor reasonably requires in order to
obtain Lessor’s approval. If Lessor shall either disapprove Lessee’s Plans or
provide conditional approval, then Lessee shall make the changes to the Plans
and resubmit the Plans to Lessor for approval. Such resubmission shall be
treated in the same format as submission of the initial Plans for approval. This
procedure shall continue until Lessee’s Plans are finally approved by Lessor. If
Lessor does not provide comments on the Plans (or


14







--------------------------------------------------------------------------------




resubmission of Plans) within ten (10) business days of receipt of same, such
Plans shall be deemed approved. Lessee shall, at its sole cost and expense,
submit the Plans, in such form as may be necessary, with the appropriate
governmental agencies for obtaining required permits and certificates. Any
changes required by any governmental agency affecting the Work or the Plans
shall be complied with by Lessee in completing said Work at Lessee’s sole cost
and expense, subject, however, to the ability of Lessee to request reimbursement
as an approved draw request from the Lessor’s Allowance from Lessor if there are
sufficient funds remaining in the Lessor’s Allowance as defined in Section 4 of
this Exhibit B. Lessee shall submit completed Plans to Lessor simultaneously
with Lessee’s submission of said Plans to the local building department.


c. If the approved Plans are changed as follows: (i) such proposed changes to
the approved Plans would impact the Building Systems, structure, or perimeter
walls or windows, and (ii) such proposed changes are not cosmetic in nature
(collectively, the “Change Order Approval Condition”), Lessee shall submit to
Lessor for approval, working drawings and specifications for any desired Change
Order Approval Conditions, together with any adjustment in costs. Lessor shall
respond to Lessee within ten (10) business days of such request by Lessee. A
failure by Lessor to respond to such change request for a Change Order Approval
Condition within the stated time frame shall be deemed an approval of such
change request. If the Change Order Approval Condition is approved or deemed
approved by Lessor, then all references in this Exhibit shall be deemed to
include the changed Plans and any approved change in the total costs of the
Work. Any proposed change in the Plans that does not rise to the level of a
Change Order Approval Condition shall not require the prior consent/approval of
Lessor.


Time shall be of the essence for the provisions of this Exhibit B.


2.
Lessee’s use of its own contractor and/or individual subcontractors shall be
subject to the following:



a.
All general contractors shall be subject to Lessor’s prior written approval,
which shall not be unreasonably withheld. Prior to the commencement of the Work,
Lessee shall provide to Lessor a list of at least two (2) general contractors
for Lessor’s approval, which shall not be unreasonably withheld or delayed.



b.
Prior to the commencement of the Work, Lessee shall provide to Lessor, for
Lessor’s approval, which shall not be unreasonably withheld or delayed, a list
of a minimum of two (2) Base Building Sub-Contractors for any heating,
ventilation, air conditioning, electrical, fire suppression and life safety
systems to be installed as part of the Work (hereinafter “Building Systems”).



c.
The Base Building Sub-Contractors and their respective trades are set forth in
Paragraph 5 below.



d.
Lessee notifies Lessor in writing of Lessee’s selection of general and
subcontractors.



e.
All costs associated with the bidding process soliciting competitive pricing
will be at the sole cost and expense of the Lessee.



f.
Lessee’s and Lessor’s workmen and mechanics shall not interfere with the labor
employed by each party or by any other occupant of the Building or their
mechanic or contractors, if any. If at any time either party shall cause
interference with the operation of the Building, the party causing such
interference shall give forty-eight (48) hours written notice to the


15







--------------------------------------------------------------------------------




other party and within twenty-four (24) hours the party causing such
interference shall resolve any dispute so that the tenor of the construction
process and the operation of the Building is returned to that which existed
prior to the other party’s notice. Such entry by Lessee’s contractors shall be
deemed controlled by all of the terms, covenants, provisions and conditions of
the Lease.


g.
Prior to the commencement of the Work, Lessee shall provide Lessor with evidence
of Lessee’s contractors and sub-contractors carrying such worker’s compensation,
general liability, personal and property insurance required by law and in
amounts no less than the amounts set forth in Paragraph 6 herein. Lessor shall
not be liable in any way for any injury, loss or damage which may occur to any
portion of the Work, Lessee’s decorations, or installments so made, the same
being solely at Lessee’s risk.



h.
In the event Lessor approves the use of subcontractors other than Lessor’s Base
Building sub-contractors, all proposed Building System work, including the
preparation of the plans and specifications identified herein, shall be approved
by Lessor’s engineers (the “Engineering Review”), and any cost thereof shall be
Lessee’s responsibility.



i.
Intentionally omitted.



j.
All plans, changes to the plans and work installed by Lessee and its
sub-contractors with respect to the Base Building Systems and/or structure of
the Building shall require inspections to be made by Lessor’s Base Building
Sub-Contractors at Lessee’s or Lessee’s contractors expense (the “Inspection
Fees”). The Base Building Sub-Contractors shall supply Lessor with certification
that Work so performed has been completed in accordance with the Plans which
have been previously approved by Lessor.



k.
Lessee shall be responsible for all cleaning and removal of debris necessitated
by the performance of the Work. If Lessee fails to provide such cleaning and
removal, the same may be performed by Lessor on Lessee’s behalf and Lessee will
pay Lessor an amount equal to the contractor’s charge therefore, plus ten
percent (10%) of such cleanup charge.



l.
Neither the outside appearance nor the strength of the Building or of any of its
structural parts shall be affected by the Work.



m.
The proper functioning of any of the Building Systems shall not be adversely
affected or the usage of such systems by Lessee shall not be materially
increased above the projected usage of such systems indicated by the current
plans and specifications of the Building.



n.
Lessee and its general and sub-contractors shall be bound by and observe all of
the conditions and covenants contained in the Lease and this Exhibit B.



o.
Lessor shall designate a “Project Manager” as its representative in the Building
who shall be responsible for coordination and supervision of the Work as it
pertains to the daily operation of the Building. The Project Manager and his
subordinates shall be granted access to the Premises at all reasonable times
during the construction period and upon reasonable prior notice as defined
herein.



p.
Lessee agrees to pay Lessor a fee of two and one-half percent (2.5%) of the
amount of the Lessor’s Allowance actually reimbursed by Lessor to Lessee as a
construction supervisory


16







--------------------------------------------------------------------------------




fee. Such fee shall be paid by Lessee, as Additional Rent, which construction
management fee shall be calculated and applied as a credit against the Lessor’s
Allowance periodic reimbursement payments, and which construction supervisory
fee shall be calculated only against the amounts funded directly by Lessor as
its Lessor’s Allowance. It is intended that the construction supervisory fee
shall not be calculated upon any additional funds directly advanced by Lessee
for which there is no corresponding Lessor’s Allowance payment reimbursement to
Lessee by Lessor. To the extent that the construction supervisory fee is not
credited against periodic Lessor’s Allowance reimbursement payments made by
Lessor, then Lessee shall reimburse Lessor for any such unpaid periodic
construction supervisory fees then due and payable within fifteen (15) days
following Lessee’s receipt of an invoice thereof.


3.
Any part of the Work within the Premises shall become the property of the Lessor
upon installation. Furthermore, with respect to any material and installation
which is part of the Work, Lessee shall not be entitled to remove, pledge or
sell same unless otherwise agreed to in writing by Lessor and Lessee. No refund,
credit, or removal of said items shall be permitted at the termination of the
Lease. Items installed that are not integrated in any such way with other common
building materials do not fall under this provision (Example: shelving,
furniture, trade fixtures).



4.
The term “Lessor’s Allowance” shall mean FOUR MILLION FIVE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($4,550,000.00). Lessor’s Allowance shall be used to
pay for the hard and soft costs of the Work applicable to the Premises (such
soft costs shall include the cost of all plans, permits, consultants’ and
professionals’ expenses and furniture, architectural and interior design fees to
the extent not included within the preliminary layout plan, cabling, wiring,
monitors, security systems, signage, audio-visual, television and
telephone/communications equipment, furniture, equipment and accessories)
actually incurred by Lessee. Lessee shall not utilize more than twenty percent
(20%) of Lessor’s Allowance toward such soft costs of the Work applicable to the
Premises. In addition to Lessor’s Allowance, Lessor shall provide Lessee with an
allowance in the amount of FIFTY-TWO THOUSAND FIVE HUNDRED AND 00/100 DOLLARS
($52,500.00), which shall be used only to pay for the development of a
preliminary layout plan immediately following the execution of this Agreement
(“Preliminary Plan Allowance”). Lessee shall have no right to utilize the
Preliminary Plan Allowance for any other portion of the Work as described in
this Exhibit B, or against any offset of Fixed Basic Rent.



Each of the following conditions precedent must be satisfied by Lessee prior to
Lessor’s disbursement of any portion of the Lessor’s Allowance:



17







--------------------------------------------------------------------------------




•
Lessee has provided Lessor with a written request for disbursement, which
request shall include (i) a schedule of the actual hard and soft costs incurred
by Lessee to date in connection with the Work in the Premises; (ii) the
aggregate amount of advances of Lessor’s Allowance previously made by Lessor to
or on behalf of the Lessee; (iii) the amount of Lessor’s Allowance Lessee is
requesting be disbursed; and (iv) a schedule of the hard and soft costs incurred
by Lessee in the Premises and for which Lessee seeks reimbursement.

•
Lessee has provided Lessor with a certification, made not more than 10 days
prior to Lessee’s request, from Lessee’s general contractor, architect or
engineer in charge of the Lessee’s Work based on an inspection by such general
contractor, architect or engineer, which certifies: (i) that the portion of the
Work for which reimbursement is sought relates to Work already performed or
costs already incurred substantially in accordance with the Plans as approved by
Lessor; (ii) the actual hard and soft costs of the Work incurred for the work in
place for which reimbursement is sought; (iii) the estimated sum necessary to
complete the Lessee’s Work in accordance with the Plans as approved by Lessor;
and (iv) an estimated date of completion of the Work.

•
Lessee shall have furnished Lessor, upon request, such paid bills, receipts,
invoices and other evidence as may reasonably be required by Lessor to
substantiate the actual expenditure by Lessee of the hard and soft construction
costs for which reimbursement is sought;

•
Lessee shall have furnished to Lessor a written statement executed by the
Lessee’s general contractor certifying that the general contractor has received
payment in full of all monies owed to the general contractor (less any holdback)
and a signed lien waiver; and

•
The Work shall be in compliance with all applicable laws, rules, restrictions,
orders and regulations of any Governmental Authority and Lessee shall have
provided Lessor with all necessary certificates, authorizations, permits and
licenses which are required to construct the Work.

Lessor shall make each disbursement of Lessor’s Allowance less a retainage of
ten percent (10%) (“Lessor’s Retainage”) within ten (10) business days following
Lessee’s compliance with this Paragraph 4.
Lessor shall make final payment of Lessor’s Allowance, together with the
Lessor’s Retainage within fifteen (15) business days of Lessor’s receipt of the
following:


a.
Copy of the Certificate of Occupancy (temporary and/or permanent, to the extent
required by the applicable governmental authorities) issued by the local
construction official;



b.
AIA Document G704, Certificate of substantial completion issued and signed by
Lessee’s Architect;



c.
Release of Lien statements from the general and all sub-contractors associated
with the Work;




18







--------------------------------------------------------------------------------




d.
Lessee shall provide Lessor a set of reproducible drawings of the Plans and a
“CAD” file (in .DWG or .DXF format) of the “As-Built” Plans;



e.
Lessee has paid all sums due and owing Lessor under the Lease and this Exhibit
C; and



f.
Copies of paid invoices evidencing the cost of the Work.



Lessee shall not be entitled to any installment of Lessor’s Allowance if the
Lease is not in full force and effect or Lessee is then in material, uncured
default under the Lease after the expiration of applicable notice and cure
periods. Provided that Lessee has fully complied with Paragraphs 2, 4 and 6 of
this Exhibit B, if Lessor fails to timely pay any installment of Lessor’s
Allowance, then Lessee shall so notify Lessor, which notice shall state in bold
capital letters, that if Lessor fails to pay such installment within fifteen
(15) days, Lessee may set off, deduct and recoup the amount so due against the
Fixed Basic Rent payable under the Lease. If Lessor fails to pay the amount so
due within such fifteen (15) day period, then Lessee may set off the amount due
against the Fixed Basic Rent payable under the Lease, and the Lease is hereby
specifically amended to allow such limited setoff right. In no other instance
shall Lessee have any right to set off any remaining balance of the Lessor’s
Allowance against the Fixed Basic Rent, except as described in this Exhibit B.


Any unused portion of the Lessor’s Allowance shall be available to Lessee
throughout the remaining Extension Term for additional renovations or
alterations, provided that such additional renovations or alterations shall
otherwise be made in accordance with Article 6 of the Original Lease.




5.    The Base Building Sub-Contractors are:


Fire Sprinkler Contractor
To be provided to Lessor for approval as described in Section 2(a) of this
Exhibit B.


Electrical Contractor
To be provided to Lessor for approval as described in Section 2(a) of this
Exhibit B.
.
 


Plumbing Contractor
To be provided to Lessor for approval as described in Section 2(a) of this
Exhibit B.




HVAC Contractor
To be provided to Lessor for approval as described in Section 2(a) of this
Exhibit B.




6.
Lessee’s Contractor’s Insurance:



a.
The Lessee shall require any and all contractors of the Lessee performing Work
on or about the Premises to obtain and/or maintain specific insurance coverage
for events which could occur while operations are being performed and which
could occur after the completion of the Work. The insurance coverage of the
contractor shall be at least equal to coverage


19







--------------------------------------------------------------------------------




customary in the industry for such contractor and the contractor shall name
Lessor and, if requested, Mortgagee as additional insureds on all policies of
liability insurance.


b.
The contractor shall purchase and maintain such insurance as will protect itself
and Lessor and Lessee from claims set forth below which may arise out of or
result from its operations under the contract and after contract completion with
Lessee, whether such operations are performed by the contractor or by any
subcontractor or by anyone directly or indirectly employed by any of them or by
anyone for whose acts any of them may be liable. The insurance coverage shall
include but not be limited to protection for:



i.
Claims under Workers or Workmens Compensation, Disability Benefits, and other
Employee Benefit Acts;



ii.
Claims for damages because of bodily injury, occupational sickness, disease or
death of its employees;



iii.
Claims for damages because of bodily injury, sickness, disease, or death of any
person other than its employees;



iv.
Claims for damages insured by the usual personal injury liability coverages
which are sustained by (i) any person as a result of an offense directly or
indirectly related to the employment of such person by the contractor, or (ii)
by any other person;



v.
Claims for damages, other than to the work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;



vi.
Claims for damages because of bodily injury or death of any person and/or
property damage arising out of the ownership, maintenance, or use of any motor
vehicle; and



vii.
Claims which include the foregoing, but not limited thereto, which may occur
while operations are being performed and claims which may occur after operations
are completed.



c.
Lessee shall secure evidence of Lessee’s contractor’s insurance coverage
adequate to protect Lessor and Lessee.





d.
The contract between the Lessee and its contractor shall require that the
Lessee’s contractor hold the Lessor harmless in a form and manner equal to the
indemnity agreement in Article 33, “Indemnity” of the Original Lease.



e.
Lessee shall cause to be executed a waiver of all rights their contractors have
or may have against Lessor and any Mortgagee involved in the Premises in any
way, for damages caused by fire or other perils so insured, to the extent that
such contractor’s insurance otherwise covers such claims.



f.
If requested by Lessor, Lessee shall obtain and furnish surety in a form
satisfactory to Lessor, covering the faithful performance of the Work and the
payment of all obligations arising thereunder. If, however, Lessee selects one
of the general contractors from the Lessor approved list of general contractors,
the requirement of a surety shall be waived.


20







--------------------------------------------------------------------------------






7.
All sums payable by Lessee to Lessor in connection with this Exhibit B and any
other work to be performed by Lessor within the Premises and billable to Lessee
shall be deemed Additional Rent.







-END-



21







--------------------------------------------------------------------------------




EXHIBIT C


Lessor Renovation Obligations


1.     Lessor shall repair, replace, and resurface, at its sole cost and
expense, the following paved areas located on the Premises:
a. All parking lots, roadways (including, but not limited to, the Ring Road),
all asphalt sidewalks, and all asphalt curbs and driveways, all as identified on
Exhibit C-1, attached hereto and made a part hereof, together with 2,000 linear
feet of damaged concrete curbing located on the Premises, and
b. Tennis and basketball courts identified on Exhibit C-1.


Additional specifications for such repaving, etc. are attached hereto as Exhibit
C-2 and made a part hereof.
    
Lessor shall cause its contractor(s) undertaking the repair/resurfacing/repaving
above to obtain a contractor’s warranty, free from any defects in workmanship
and materials for a period of not less than one (1) year from the date of
substantial completion thereof. All materials furnished shall be new and
installed in a good and workmanlike manner and shall be installed with new
materials of at least the same or better quality as currently existing.


2.     Lessor shall replace the roofs on pods A, B and C of the Building, at its
sole cost and expense. The replacement roof shall be of similar style and
materials to the roof currently installed on Pod D of the Building and shall be
installed with new materials of at least the same or better quality as the roof
currently installed on Pod D of the Building. Lessor shall obtain from its
roofing supplier a roof materials replacement warranty for a period of twenty
(20) years. The roof warranty shall contain at least equal to or better than the
terms as set forth in the roof warranty applicable to the recent roof
replacement of Pod D of the Building supplied by Firestone, a copy of which
Firestone roof warranty is attached hereto on Exhibit C-3. Additional
specifications of the proposed roof replacement and the key terms of the roof
materials/installation replacement warranty are provided in Exhibit C-2 attached
hereto and made a part hereof. The plans and specifications for any Lessor
Renovation Obligations that are not otherwise attached to Exhibit C-2 shall be
furnished to Lessee prior to any work commencing in connection with the Lessor
Renovation Obligations. All materials furnished shall be new and installed in a
good and workmanlike manner. Lessor and Lessee shall agree in advance on the
schedules and primary responsibility for the temporary relocation and
replacement back to its current location of any and all rooftop equipment as
necessary to accommodate the removal and reinstallation of the roof. The parties
shall cooperate with each other and with the roofing contractor in the temporary
relocation of the current rooftop equipment that is owned or leased directly by
Lessee, including, but not limited to, telecommunications equipment, so as to
not affect any current warranties or guaranties of such telecommunications
equipment, provided that Lessor shall have no liability in connection therewith.
The roofing materials and design shall be determined with the consultation of
Lessee to accommodate the continued use of, and/or minimize interruption with,
Lessee’s HVAC and telecommunications equipment now or hereafter located on the
roof. Any wear pads or pavers determined to be required to accommodate access to
Lessee’s communications equipment, beyond those currently in place, will be
installed at Lessee’s sole cost and expense. The parties shall cooperate in the
temporary relocation of Lessee’s current telecommunications equipment, HVAC and
other items used by Lessee that are located on the roof, such that such roof
replacement will not hinder the use by Lessee of its telecommunications
equipment, HVAC and other items used by it that are currently located on the
roof. Lessee shall bear all costs to be incurred in the temporary relocation of
the HVAC and telecommunications equipment owned or leased by Lessee and located
on the roof.


3.    Lessor shall cause all exterior windows and exterior doors to be inspected
as of the Effective Date and to the extent that any of said windows or doors are
not water tight, that such windows and doors shall be repaired

22



--------------------------------------------------------------------------------




and resealed with materials that are otherwise customarily used for buildings of
this type and character for waterproofing and weatherproofing, and as to
maintain the current character and style of the exterior windows and doors
currently installed in the Building.


4.    Lessor shall initiate its Lessor Renovation Obligations in accordance with
construction schedules mutually agreed upon by Lessor, Lessee and Lessor’s
contractors; provided, however, notwithstanding anything contained herein to the
contrary, all Lessor Renovation Obligations will be completed during normal
Building Hours (defined in the Original Lease as 8:00 a.m. to 6:00 p.m., Mondays
– Friday), with the exception of ballast removal from the roof, which will be
completed outside of normal Building. Hours. Lessor will coordinate work with
Lessee to minimize disruption and inconvenience to Lessee and its employees,
agents, guests and invitees. The construction/renovation shall be conducted
during normal Building Hours so as to lessen the disruption of the flow of
traffic, pedestrian and vehicular. Lessor’s contractors shall undertake their
work upon consultation with Lessee to provide a reasonable noise level for
Lessee’s employees, guests and invitees during the times in which Lessor’s
contractors shall be on the Premises or in the Building during normal Building
Hours. Lessor’s contractors shall notify Lessee in advance to the extent that
any gases, flammable or toxic materials may be brought into the Building and
onto the Premises in connection with the Lessor’s Renovation Obligations,
including, but not limited, to, those materials pertaining to the roof
replacement, so that Lessee may inform its employees and otherwise take
precautions during the time frames in which such materials may be exposed to
individuals in the Building or on the Premises. Lessor’s contractors shall use
the freight elevators in connection with the roof replacement. Lessor’s
contractors shall notify a designated Lessee supervisor prior to having any of
the contractors’ employees, subcontractors, or other personnel entering the
Building, so that all persons are properly admitted to the Building.


5.    Lessor shall cause its contractors to obtain all permits, certificates of
occupancy and licenses required by applicable governmental authorities in
connection with the Lessor Renovation Obligations. Lessor shall bear all costs
associated with obtaining any building permits or certificates of occupancy
required solely by Lessor’s work. Lessor shall cause the Lessor Renovation
Obligations to be free and clear of materialmens’ liens.


6.    Lessor shall obtain and cause each of its contractors undertaking the
Lessor Renovation Obligations to obtain all insurance, including, but not
limited to, liability insurance, property insurance, worker’s compensation
insurance and all other insurance normally required on a construction project of
similar quality in Monmouth County, New Jersey.



23



--------------------------------------------------------------------------------




EXHIBIT C-1
Site Plan Reflecting Areas of Repaving, Repair and Resurfacing of Paved Surfaces


Exhibit reflecting locations of repaving, replacement, repair, resurfacing and
restriping of asphalt parking lots, roadways, asphalt curbing, asphalt sidewalks
and driveways attached hereto and made a part hereof, including, but not limited
to, the Ring Road, together with 2,000 linear feet of concrete curbing on the
Premises.


[exc1siteplan.jpg]

24



--------------------------------------------------------------------------------




EXHIBIT C-2
Additional Lessor Renovation Obligation Specifications


1.
Roof Replacement Specifications:

Roof Replacement Specifications shall be at least equal to the proposal provided
by SRA-Inc., dated October 22, 2015, a copy of which is attached hereto and made
a part hereof.
A copy of the Firestone roof warranty is attached hereto and made a part hereof.


MAIN ROOF LEVEL:



The existing EPDM ballast roof system (top layer), the coal tar roof system

(bottom layer) and all ancillary items shall be removed; exposing the concrete
deck. The

concrete deck shall be properly remediated as necessary prior to installing the
new roof system.

The new roof system shall be a min. 60 mil EPDM ballast system, incorporating

new polyisocyanurate board insulation min. 1.5" thick. The roofing
specifications and materials shall also include any additional materials and
specifications that are at least equal to or of better quality than the roof
currently installed on Pod D of the Building.



PENTHOUSE ROOF LEVEL:



The existing EPDM ballast system (top layer), flashings and all ancillary items

shall be removed exposing the coal tar roof system. The coal tar roof system
shall be properly remediated as necessary prior to installing the new roof
system.

The new roof system shall be a min. 60 mil EPDM ballast system, incorporating

new polyisocyanurate board insulation min. 1.5" thick. The roofing
specifications and materials shall also include any additional materials and
specifications that are at least equal to or of better quality than the roof
currently installed on Pod D of the Building.


 

2.
Paving Replacement Specifications:



Repaving specifications:
•
   All paved surfaces, including all parking lots, roadways, including, but not
limited to, the Ring Road, together with all driveways and paved asphalt
sidewalks– Mill 2”, clean, apply tack coat, pave to achieve proper drainage and
restripe paved areas

•
   Curbing – remove and replace approximately 2,000 l/f of damaged concrete
curbing and in addition, all asphalt curbing in all locations of the Premises



 


25



--------------------------------------------------------------------------------




3.    Tennis and basketball courts
•    Prepare existing asphalt surface
•
Repair cracks with crack filler and fiber-glass tape over repair

•
Level low areas

•
Remove old footings and center anchors in basketball and multi-use area (on two
of old tennis courts)

•
Fill holes created from removed items above

•
1 coat Acrylic Resurfacer (filler, binder coats)

•
2 coats Fortified Plexipave (texture, color coats)

•
Paint tennis court lines and basketball lines








26



--------------------------------------------------------------------------------




[exc2a.jpg]









27



--------------------------------------------------------------------------------




[exc2b.jpg]

28



--------------------------------------------------------------------------------












EXHIBIT D


Intentionally omitted





29



--------------------------------------------------------------------------------




EXHIBIT E


Term Management Fee
Year
Total Management Fee
September 1, 2015 through and including August 31, 2016
$104,415.00
September 1, 2016 through and including August 31, 2017
$105,840.00
September 1, 2017 through and including August 31, 2018
$106,313.00
September 1, 2018 through and including August 31, 2019
$107,730.00
September 1, 2019 through and including August 31, 2020
$109,148.00
September 1, 2020 through and including August 31, 2021
$110,618.00
September 1, 2021 through and including August 31, 2022
$112,088.00
September 1, 2022 through and including October 31, 2023
$132,545.00




30

--------------------------------------------------------------------------------




Exhibit F


Subordination, Non Disturbance and Attornment Agreement


[exfa.jpg]

31

--------------------------------------------------------------------------------




[exfb.jpg]





32

--------------------------------------------------------------------------------




[exfc.jpg]



33

--------------------------------------------------------------------------------






[exfd.jpg]

34

--------------------------------------------------------------------------------






[exfe.jpg]





35

--------------------------------------------------------------------------------






[exff.jpg]



















36

--------------------------------------------------------------------------------






[exfg.jpg]









37

--------------------------------------------------------------------------------






[exfh.jpg]















38

--------------------------------------------------------------------------------
















[exfi.jpg]

39

--------------------------------------------------------------------------------






[exfj.jpg]





40

--------------------------------------------------------------------------------






[exfk.jpg]







41

--------------------------------------------------------------------------------






[exfl.jpg]

42